104 F.3d 358
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Teresa BROCK;  Ariel Ghee, Plaintiffs-Appellants,v.ST. JOSEPH'S HOSPITAL;  St. Joseph's Medical Center,Incorporated;  Nicolette Morris, Doc tor;  Jackie Bailey,Registered Nurse;  Darla Kriya, Registered Nurse;  KayeThompson, Registered Nurse;  University Medical Center, AnnMarie Bonds;  Mt. Washington Pediatric Hospital;  SusanMccolley, Doctor;  Child Protective Services;  CarolynBeers;  Alicia Melvin;  Dawna Blake, Defendants-Appellees.
No. 96-2199.
United States Court of Appeals, Fourth Circuit.
Dec. 23, 1996.Submitted Dec. 10, 1996.Decided Dec. 23, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, Senior District Judge.  (CA-96-1241-HAR)
Teresa Brock, Ariel Ghee, Appellants Pro Se.  John Russell Penhallegon, SMITH, SOMERVILLE & CASE, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellants appeal the district court's order denying relief in their 42 U.S.C.A. §§ 1983, 1985 (1994) action in which they also alleged racial discrimination in violation of Title VI of the Civil Rights Act of 1964.  We have reviewed the record with respect to the Title VI claim and the district court's opinion and find no reversible error.  Accordingly, we affirm the disposition of this claim on the reasoning of the district court.  Brock v. St. Joseph's Hosp., No. CA-96-1241-HAR (D.Md. July 24, 1996).  We find, however, that the § 1983 claim should have been dismissed as frivolous under 28 U.S.C.A. § 1915(e) (West Supp.1996), rather than pursuant to Fed.R.Civ.P. 12(b)(6), and affirm the dismissal on that basis.  Finally, we find that the § 1985 claim was properly dismissed under Fed.R.Civ.P. 12(b)(6) for failure to state a claim upon which relief can be granted, as appellants have failed to allege specific facts supporting a claim of conspiracy in violation of § 1985.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.